Title: To George Washington from Edmund Randolph, 3 April 1794
From: Randolph, Edmund
To: Washington, George


          
            Thursday [3 April 1794].
          
          E. Randolph has the honor of sending to the President in another parcel three letters
            from Mr Pinckney. A large bundle has arrived
            from Mr Short; many of which are triplicates; the others are probably interesting; but
            the whole have been in salt water are barely legible yet, and in some instances will
            require to be decyphered.
        